842 So.2d 281 (2003)
Jennifer J. YORK, Appellant,
v.
Keith M. McCARRON and Jessica Anne, etc., Appellees.
No. 1D02-4512.
District Court of Appeal of Florida, First District.
April 16, 2003.
*282 Jessica Joan York, pro se, Tallahassee, for Appellant.
Keith Michael McCarron and Jessica Anne McCarron, pro se, Tallahassee, for Appellees.
PER CURIAM.
Appellant, Jennifer Joan York, seeks review of an order denying her motion to dissolve a permanent injunction against repeat violence. We reverse and remand with directions. Because section 784.046(7)(c), Florida Statutes (2000), provides that "[e]ither party may move at any time to modify or dissolve the injunction," the trial court should have allowed appellant to present evidence regarding the initial procurement of the injunction at a hearing. Without passing on the merits of appellant's motion, we reverse and remand to the trial court with directions to conduct a hearing on appellant's motion. See Madan v. Madan, 729 So.2d 416, 416 (Fla. 3d DCA 1999) (reversing and remanding as the trial court should have allowed the appellant to present evidence regarding the initial procurement of the injunction at the hearing).
REVERSED and REMANDED with directions.
VAN NORTWICK, LEWIS and HAWKES, JJ., concur.